ORDER DENYING PLAINTIFFS-APPELLANTS/CROSS-APPELLEES’ MOTION FOR CLARIFICATION OF OPINION OF THE COURT
Upon consideration of the October 31, 2016 Motion for Clarification of Opinion of the Court filed by Plaintiffs-Appellants/Cross-Appellees James Dannenberg, Billy South-wood, Valerie Yamada Southwood, Duane Preble, and Sarah Preble, individually and on behalf of all others similarly situated, and the records and files herein,
IT IS HEREBY ORDERED that said Motion for Clarification of Opinion of the Court is denied.